Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is dated as of January 21,
2011, and is between API Technologies Corp. (the “Company”), and Vintage Albany
Acquisition, LLC (the “Investor”).

RECITALS

The Investor is a party to that certain Agreement and Plan of Merger (the
“Merger Agreement”) dated of January 9, 2011, as amended by that certain
Amendment to Agreement and Plan of Merger, dated as of January 19, 2011, among
Investor, the Company, SenDEC Corp. and API Merger Sub Inc. in which Investor is
entitled to receive at the closing thereof, 22,000,000 shares of Common Stock
(as defined below) and potentially the right to receive additional shares of
Common Stock in accordance with the provisions of Article VII of the Merger
Agreement (collectively, the “Shares”).

The parties therefore agree as follows:

SECTION 1

DEFINITIONS

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

(a) “Closing” shall have the meaning set forth in the Merger Agreement.

(b) “Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

(c) “Common Stock” shall mean the Common Stock of the Company, $0.01 par value
per share.

(d) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

(e) “Holder” shall mean the Investor and any holder of Registrable Securities to
whom the registration rights conferred by this Agreement have been duly and
validly transferred in accordance with Section 2.11 of this Agreement.

(f) “Initiating Holders” shall mean any Holder or Holders who in the aggregate
hold not less than twenty percent (20%) of the outstanding Registrable
Securities.



--------------------------------------------------------------------------------

(g) “Registrable Securities” shall mean (i) the Shares and (ii) any Common Stock
issued as a dividend or other distribution with respect to or in exchange for or
in replacement of the Shares; provided, however, that Registrable Securities
shall not include any Common Stock described in clause (i) or (ii) above which
have previously been registered or which have been sold to the public either
pursuant to a registration statement or Rule 144, or which have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not validly assigned in accordance with this Agreement. In addition, as to any
Holder, shares held by such Holder shall cease to be Registrable Securities as
of the date which such shares may be sold without registration pursuant to Rule
144 under the Securities Act without volume restrictions.

(h) The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

(i) “Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company and one special counsel for
the Holders not to exceed $25,000 per registration, blue sky fees and expenses,
and expenses of any regular or special audits incident to or required by any
such registration, but shall not include Selling Expenses, fees and
disbursements of other counsel for the Holders and the compensation of regular
employees of the Company, which shall be paid in any event by the Company.

(j) “Restricted Securities” shall mean any Registrable Securities required to
bear the first legend set forth in Section 2.8(c).

(k) “Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

(l) “Rule 145” shall mean Rule 145 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission

(m) “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.

(n) “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel for any Holder (other than the
fees and disbursements of one special counsel to the Holders included in
Registration Expenses).

(o) “Withdrawn Registration” shall mean a forfeited demand registration under
Section 2.1 in accordance with the terms and conditions of Section 2.4.

 

-2-



--------------------------------------------------------------------------------

SECTION 2

REGISTRATION RIGHTS

2.1 Requested Registration.

(a) Request for Registration. Subject to the conditions set forth in this
Section 2.1, if prior to the fifth anniversary of the date of the Closing, the
Company shall receive from Initiating Holders a written request signed by such
Initiating Holders that the Company effect any registration with respect to all
or a part of the Registrable Securities (such request shall state the number of
shares of Registrable Securities to be disposed of by such Initiating Holders),
the Company will:

(i) promptly give written notice of the proposed registration to all other
Holders; and

(ii) as soon as practicable, file and use its commercially reasonable efforts to
effect such registration (including, without limitation, filing post-effective
amendments, appropriate qualifications under applicable blue sky or other state
securities laws, and appropriate compliance with the Securities Act) and to
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within twenty (20) days after such written notice from the Company is mailed or
delivered.

(b) Limitations on Requested Registration. The Company shall not be obligated to
effect, or to take any action to effect, any such registration pursuant to this
Section 2.1:

(i) Prior to the one (1) year anniversary of the Closing;

(ii) If the Initiating Holders, together with the holders of any other
securities of the Company entitled to inclusion in such registration statement,
propose to sell Registrable Securities and such other securities (if any) for
aggregate proceeds (after deduction for underwriter’s discounts and expenses
related to the issuance) less than $10,000,000;

(iii) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification, or compliance, unless the Company is already subject to service
in such jurisdiction and except as may be required by the Securities Act;

(iv) After the Company has initiated two such registrations pursuant to this
Section 2.1 (counting for these purposes only (x) registrations which have been
declared or ordered effective and pursuant to which securities have been sold
and (y) Withdrawn Registrations);

(v) During the period starting with the date sixty (60) days prior to the
Company’s good faith estimate of the date of filing of, and ending on a date one
hundred eighty

 

-3-



--------------------------------------------------------------------------------

(180) days after the effective date of, a Company-initiated registration;
provided that the Company is actively employing in good faith reasonable best
efforts to cause such registration statement to become effective; or

(vi) If the Initiating Holders propose to dispose of shares of Registrable
Securities that may be registered on Form S-3 pursuant to a request made under
Section 2.3.

(c) Deferral. If (i) in the good faith judgment of the board of directors of the
Company, the filing of a registration statement covering the Registrable
Securities would be materially detrimental to the Company and the board of
directors of the Company concludes, as a result, that it is in the best
interests of the Company to defer the filing of such registration statement at
such time, and (ii) the Company shall furnish to such Holders a certificate
signed by the President of the Company stating that in the good faith judgment
of the board of directors of the Company, it would be materially detrimental to
the Company for such registration statement to be filed in the near future and
that it is, therefore, in the best interests of the Company to defer the filing
of such registration statement, then (in addition to the limitations set forth
in Section 2.1(b)(v) above) the Company shall have the right to defer such
filing for a period of not more than ninety (90) days after receipt of the
request of the Initiating Holders, and, provided further, that the Company shall
not defer its obligation in this manner more than twice in any twelve-month
period.

(d) Limitations on Amount of Registrable Securities. If in the good faith
judgment of the board of directors of the Company, a registration statement that
would require the availability of Rule 415(a)(1)(i) and the amount of
Registrable Securities requested by the Holders for such registration statement
would likely cause Rule 415(a)(1)(i) not to be available, the Company may limit
the number of Registrable Securities to be included in a registration; provided,
that as soon as practicable, the Company will file an additional registration
statement or statements covering the remaining Registrable Securities requested,
provided in each case the Company may limit the amount of Registrable Securities
covered in a registration statement in accordance with this Section 2.1(d).

(e) With respect to any registration pursuant to this Section 2.1, the Company
may include in such registration any other securities for its own behalf or on
the behalf of others.

2.2 Company Registration.

(a) Company Registration. If the Company shall determine to register any of its
securities either for its own account or the account of a security holder or
holders, other than a registration pursuant to Section 2.1 or 2.3, a
registration relating solely to employee benefit plans, a registration relating
to the offer and sale of debt securities, a registration relating to a corporate
reorganization or other Rule 145 transaction, or a registration on any
registration form that does not permit secondary sales, the Company will:

(i) promptly give written notice of the proposed registration to all Holders;
and

 

-4-



--------------------------------------------------------------------------------

(ii) use its commercially reasonable efforts to include in such registration
(and any related qualification under blue sky laws or other compliance), except
as set forth in Section 2.2(b) below, and in any underwriting involved therein,
all of such Registrable Securities as are specified in a written request or
requests made by any Holder or Holders received by the Company within fifteen
(15) days after such written notice from the Company is mailed or delivered.
Such written request may specify all or a part of a Holder’s Registrable
Securities.

(b) Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to
Section 2.2(a)(i). In such event, the right of any Holder to registration
pursuant to this Section 2.2 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company and the other holders of securities of the Company
with registration rights to participate therein distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected by the
Company.

Notwithstanding any other provision of this Section 2.2, if the underwriters
advise the Company in writing that marketing factors require a limitation on the
number of shares to be underwritten, the underwriters may (subject to the
limitations set forth below) exclude all Registrable Securities from, or limit
the number of Registrable Securities to be included in, the registration and
underwriting. The Company shall so advise all holders of securities requesting
registration, and the number of shares of securities that are entitled to be
included in the registration and underwriting shall be allocated, as follows:
(i) first, to the Company for securities being sold for its own account, and
(ii) second, to the Holders requesting to include Registrable Securities in such
registration statement and any securities held by other stockholders of the
Company who hold registration rights (the “Other Security Holders”) based on the
pro rata percentage of Registrable Securities held by such Holders and, if
applicable, the securities held by the Other Security Holders.

If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall also be
excluded therefrom by written notice from the Company or the underwriter. The
Registrable Securities or other securities so excluded shall also be withdrawn
from such registration. Any Registrable Securities or other securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration.
If shares are so withdrawn from the registration and if the number of shares of
Registrable Securities to be included in such registration was previously
reduced as a result of marketing factors pursuant to Section 2.2(b), the Company
shall then offer to all persons who have retained the right to include
securities in the registration the right to include additional securities in the
registration in an aggregate amount equal to the number of shares so withdrawn,
with such shares to be allocated among the persons requesting additional
inclusion, in the manner set forth above.

(c) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.

 

-5-



--------------------------------------------------------------------------------

2.3 Registration on Form S-3.

(a) Request for Form S-3 Registration. If the Company is qualified to use
Form S-3 or any comparable or successor form or forms, in addition to the rights
contained in the foregoing provisions of this Section 2 and subject to the
conditions set forth in this Section 2.3, if the Company shall receive from a
Holder or Holders of ten percent (10%) of the Registrable Securities a written
request that the Company effect any registration on Form S-3 or any similar
short form registration statement with respect to all or part of the Registrable
Securities (such request shall state the number of shares of Registrable
Securities to be disposed of and the intended methods of disposition of such
shares by such Holder or Holders), the Company will take all such action with
respect to such Registrable Securities as required by Section 2.1(a)(i) and
2.1(a)(ii).

(b) Limitations on Form S-3 Registration. The Company shall not be obligated to
effect, or take any action to effect, any such registration pursuant to this
Section 2.3:

(i) In the circumstances described in either Sections 2.1(b)(i), 2.1(b)(iii) or
2.1(b)(v);

(ii) If the Holders, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) on Form S-3 at an aggregate price
to the public of less than $l,000,000; or

(iii) If, in any given twelve-month period, the Company has effected two
(2) such registration during such period.

(c) Deferral and Limitations. The provisions of Section 2.1(c) and
Section 2.1(d) shall apply to any registration pursuant to this Section 2.3.

(d) Underwriting. Notwithstanding anything contained herein to the contrary,
registrations effected pursuant to this Section 2.3 shall not be counted as
requests for registration or registrations effected pursuant to Section 2.1.

(e) With respect to any registration pursuant to this Section 2.3, the Company
may include in such registration any other securities for its own behalf or on
the behalf of others.

2.4 Expenses of Registration. All Registration Expenses incurred in connection
with registrations pursuant to Sections 2.1, 2.2 and 2.3 shall be borne by the
Company; provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Sections 2.1 and
2.3 if the registration request is subsequently withdrawn at the request of the
Holders of a majority of the Registrable Securities to be registered or because
a sufficient number of Holders shall have withdrawn so that the minimum offering
conditions set forth in Sections 2.1 and 2.3 are no longer satisfied (in which
case all participating Holders shall bear such expenses pro rata among each
other based on the number of Registrable Securities requested to be so
registered), unless the Holders of a majority of the Registrable Securities
agree to forfeit their right to a demand registration pursuant to Section 2.1;
provided, however, in the event that a withdrawal by the Holders is based upon
material adverse information

 

-6-



--------------------------------------------------------------------------------

relating to the Company that is different from the information known or
available (upon request from the Company or otherwise) to the Holders requesting
registration at the time of their request for registration under Section 2.1,
such registration shall not be treated as a counted registration for purposes of
Section 2.1, even though the Holders do not bear the Registration Expenses for
such registration. All Selling Expenses relating to securities registered on
behalf of the Holders shall be borne by the holders of securities included in
such registration pro rata among each other on the basis of the number of
Registrable Securities so registered.

2.5 Registration Procedures. In the case of each registration effected by the
Company pursuant to Section 2, the Company will keep each Holder advised in
writing as to the initiation of each registration and as to the completion
thereof. At its expense, the Company will use its reasonable best efforts to:

(a) Keep such registration effective for a period of ending on the earlier of
the date which is ninety (90) days from the effective date of the registration
statement or such time as the Holder or Holders have completed the distribution
described in the registration statement relating thereto; provided, however,
that (i) such 90 day period shall be extended for a period of time equal to the
period the Holder(s) refrain from selling any securities included in such
registration at the request of an underwriter of Common Stock (or other
securities) of the Company and (ii) in the case of any registration of
Registrable Securities on Form S-3 which are intended to be offered on a
continuous or delayed basis, such 90 day period shall be extended, for so long
as sales of Registrable Securities continue to be eligible for sale on such Form
S-3, if necessary, to keep the registration statement effective until the
earlier of (A) such time as all such Registrable Securities registered on such
registration statement are sold, or (B) all such Registrable Securities on such
registration statement may be sold in any three month period pursuant to Rule
144;

(b) To the extent the Company is a well-known seasoned issuer (as defined in
Rule 405 under the Securities Act) (a “WKSI”) at the time any request for
registration is submitted to the Company in accordance with Section 2.3, if so
requested, the Company will file an automatic shelf registration statement (as
defined in Rule 405 under the Securities Act) (an “automatic shelf registration
statement”) to effect such registration;

(c) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above;

(d) Furnish such number of prospectuses, including any preliminary prospectuses,
and other documents incident thereto, including any amendment of or supplement
to the prospectus, as a Holder from time to time may reasonably request;

(e) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdiction as shall be reasonably requested by the Holders;
provided, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;

 

-7-



--------------------------------------------------------------------------------

(f) Notify each seller of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in light of the circumstances then existing, and
following such notification promptly prepare and furnish to such seller a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in light of the circumstances then existing;

(g) If at any time when the Company is required to re-evaluate its WKSI status
for purposes of an automatic shelf registration statement used to effect a
request for registration in accordance with Section 2.3 (i) the Company
determines that it is not a WKSI, (ii) the registration statement is required to
be kept effective in accordance with this Agreement, and (iii) the registration
rights of the applicable Holders have not terminated, promptly amend the
registration statement onto a form the Company is then eligible to use or file a
new registration statement on such form, and keep such registration statement
effective in accordance with the requirements otherwise applicable under this
Agreement;

(h) If (i) a registration made pursuant to a shelf registration statement is
required to be kept effective in accordance with this Agreement after the third
anniversary of the initial effective date of the shelf registration statement
and (ii) the registration rights of the applicable Holders have not terminated,
file a new registration statement with respect to any unsold Registrable
Securities subject to the original request for registration prior to the end of
the three year period after the initial effective date of the shelf registration
statement, and keep such registration statement effective in accordance with the
requirements otherwise applicable under this Agreement;

(i) Use its reasonable best efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
reasonably satisfactory to a majority in interest of the Holders requesting
registration of Registrable Securities and (ii) a “comfort” letter dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters;

(j) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration statement and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration;

 

-8-



--------------------------------------------------------------------------------

(k) Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months, but not more than eighteen months, beginning
with the first month after the effective date of the Registration Statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act;

(l) Cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed; and

(m) In connection with any underwritten offering pursuant to a registration
statement filed pursuant to Section 2.1, enter into an underwriting agreement in
form reasonably necessary to effect the offer and sale of Common Stock, provided
such underwriting agreement contains reasonable and customary provisions, and
provided further, that each Holder participating in such underwriting shall also
enter into and perform its obligations under such an agreement.

2.6 Indemnification.

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, each of its officers, directors and partners, legal counsel and
accountants and each person controlling such Holder within the meaning of
Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Section 2, and
each underwriter, if any, and each person who controls within the meaning of
Section 15 of the Securities Act any underwriter, against all expenses, claims,
losses, damages and liabilities (or actions, proceedings or settlements in
respect thereof) arising out of or based on: (i) any untrue statement (or
alleged untrue statement) of a material fact contained or incorporated by
reference in any registration statement, any prospectus included in the
registration statement, any issuer free writing prospectus (as defined in Rule
433 of the Securities Act), any issuer information (as defined in Rule 433 of
the Securities Act) filed or required to be filed pursuant to Rule 433(d) under
the Securities Act or any other document incident to any such registration,
qualification or compliance prepared by or on behalf of the Company or used or
referred to by the Company, (ii) any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (iii) any violation (or alleged violation)
by the Company of the Securities Act, any state securities laws or any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any offering covered by such
registration, qualification or compliance, and the Company will reimburse each
such Holder, each of its officers, directors, partners, legal counsel and
accountants and each person controlling such Holder, each such underwriter and
each person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, loss, damage, liability or action; provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability, or action arises out of or is based on any untrue
statement or omission based upon written information furnished to the Company by
such Holder, any of such Holder’s officers, directors, partners, legal counsel
or accountants, any person controlling such Holder, such underwriter or any
person who controls any such underwriter, and stated to be specifically for use
therein; and provided,

 

-9-



--------------------------------------------------------------------------------

further that, the indemnity agreement contained in this Section 2.6(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld).

(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, officers, partners, legal counsel
and accountants and each underwriter, if any, of the Company’s securities
covered by such a registration statement, each person who controls the Company
or such underwriter within the meaning of Section 15 of the Securities Act, each
other such Holder, and each of their officers, directors and partners, and each
person controlling each other such Holder, against all claims, losses, damages
and liabilities (or actions in respect thereof) arising out of or based on:
(i) any untrue statement (or alleged untrue statement) of a material fact
contained or incorporated by reference in any prospectus, offering circular or
other document (including any related registration statement, notification, or
the like) incident to any such registration, qualification or compliance, or
(ii) any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and such Holders, directors,
officers, partners, legal counsel and accountants, persons, underwriters, or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein; provided, however, that the obligations of such Holder hereunder shall
not apply to amounts paid in settlement of any such claims, losses, damages or
liabilities (or actions in respect thereof) if such settlement is effected
without the consent of such Holder (which consent shall not be unreasonably
withheld); and provided that in no event shall any indemnity under this
Section 2.6 exceed the net proceeds from the offering received by such Holder,
except in the case of fraud by such Holder.

(c) Each party entitled to indemnification under this Section 2.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense; and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 2.6, to the extent such
failure is not prejudicial. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation. Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

 

-10-



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 2.6 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage, or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission. No person or entity will be
required under this Section 2.6(d) to contribute any amount in excess of the net
proceeds from the offering received by such person or entity, except in the case
of fraud or willful misconduct by such person or entity. No person or entity
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any person or entity
who was not guilty of such fraudulent misrepresentation.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions as they relate to underwriters and their controlling
persons, the provisions in the underwriting agreement shall control.

2.7 Cooperation. Each Holder of Registrable Securities hereby agrees (a) to
promptly furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing and as shall be reasonably required in connection with any registration,
qualification, or compliance referred to in this Section 2 and (b) to the extent
required by the Securities Act, to deliver or cause delivery of the prospectus
contained in any registration statement, and any amendment or supplement
thereto, to any purchaser from such Holder of the Registrable Securities covered
by a registration statement.

2.8 Restrictions on Transfer.

(a) The holder of each certificate representing Registrable Securities by
acceptance thereof agrees to comply in all respects with the provisions of this
Section 2.8. Each Holder agrees not to make any sale, assignment, transfer,
pledge or other disposition of all or any portion of the Restricted Securities,
or any beneficial interest therein, unless and until the transferee thereof has
agreed in writing for the benefit of the Company to take and hold such
Restricted Securities subject to, and to be bound by, the terms and conditions
set forth in this Agreement, including, without limitation, this Section 2.8 and
Section 2.10, and:

(i) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and the disposition is made in accordance
with the registration statement; or

 

-11-



--------------------------------------------------------------------------------

(ii) The Holder shall have given prior written notice to the Company of the
Holder’s intention to make such disposition and shall have furnished the Company
with a detailed description of the manner and circumstances of the proposed
disposition, and, if requested by the Company, the Holder shall have furnished
the Company, at the Holder’s expense, with (i) an opinion of counsel reasonably
satisfactory to the Company to the effect that such disposition will not require
registration of such Restricted Securities under the Securities Act whereupon
the holder of such Restricted Securities shall be entitled to transfer such
Restricted Securities in accordance with the terms of the notice delivered by
the Holder to the Company.

(b) Notwithstanding the provisions of Section 2.8(a), no such registration
statement or opinion of counsel shall be necessary for (i) a transfer not
involving a change in beneficial ownership, or (ii) transactions involving the
distribution without consideration of Restricted Securities by any Holder to
(x) a parent, subsidiary or other affiliate of the Holder, if the Holder is a
corporation, (y) any of the Holder’s partners, members or other equity owners,
or retired partners, retired members or other equity owners, or to the estate of
any of the Holder’s partners, members or other equity owners or retired
partners, retired members or other equity owners, or (z) a venture capital fund
that is controlled by or under common control with one or more general partners
or managing members of, or shares the same management company with, the Holder
(each an “Affiliated Fund”); provided, in each case, that the Holder shall give
written notice to the Company of the Holder’s intention to effect such
disposition and shall have furnished the Company with a detailed description of
the manner and circumstances of the proposed disposition.

(c) Each certificate representing Registrable Securities shall (unless otherwise
permitted by the provisions of this Agreement) be stamped or otherwise imprinted
with a legend substantially similar to the following (in addition to any legend
required under applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR THE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION. THE SHARES MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF OR OFFERED FOR SALE IN THE
ABSENCE OF SUCH REGISTRATION UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED.

The Holders consent to the Company making a notation on its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer established in this Section 2.8.

(d) The legend in Section 2.8(c) stamped on a certificate evidencing the
Restricted Securities and the stock transfer instructions and record notations
with respect to the

 

-12-



--------------------------------------------------------------------------------

Restricted Securities shall be removed and the Company shall issue a certificate
without such legend to the holder of Restricted Securities if (i) those
securities are transferred pursuant to a public offering registered under the
Securities Act, or (ii) the holder provides the Company with an opinion of
counsel reasonably acceptable to the Company to the effect that a sale or
transfer of those securities may be made without registration or qualification;
provided, however, the Company may require that the seller have a bona fide
intent to sell the shares if required under Rule 144 as a result of the
Company’s prior status as an issuer as defined in Rule 405.

2.9 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission that may permit the sale of the
Restricted Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

(a) Make and keep adequate current public information with respect to the
Company available in accordance with Rule 144 under the Securities Act at all
times during which the Company is subject to the reporting requirements of the
Exchange Act;

(b) File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times during which the Company is subject to such reporting requirements; and

(c) So long as a Holder owns any Restricted Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time from and
after ninety (90) days following the effective date of the first registration
statement filed by the Company for an offering of its securities to the general
public), and of the Securities Act and the Exchange Act (at all times during
which it is subject to such reporting requirements), a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
so filed as a Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing a Holder to sell any such securities
without registration.

2.10 Market Stand-Off Agreement. If requested by the Company and an underwriter
of Common Stock (or other securities) of the Company, each Holder shall not sell
or otherwise transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, of any Common Stock (or other securities) of the Company held
by such Holder (other than those included in the registration) during the period
not to exceed 10 days prior to the effective date of the registration and ending
one hundred eighty (180) day period (or such other period as may be requested by
the Company or an underwriter to accommodate regulatory restrictions on (i) the
publication or other distribution of research reports and (ii) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in NASD Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor
provisions or amendments thereto) following the effective date of the
registration statement for the first underwritten public offering filed under
the Securities Act after the date of this Agreement, provided that: all officers
and directors of the Company and holders of at least five percent (5%) of the
Company’s voting securities are bound by and have entered into similar
agreements and nothing herein shall limit such Holder’s rights under
Section 2.2(b). The obligations described in this Section 2.10 shall not apply
to a registration relating solely to employee benefit plans on Form S-l or Form
S-8

 

-13-



--------------------------------------------------------------------------------

or similar forms that may be promulgated in the future, or a registration
relating solely to a transaction on Form S-4 or similar forms that may be
promulgated in the future. The Company may impose stop-transfer instructions and
may stamp each such certificate with the second legend set forth in
Section 2.8(c) with respect to the Common Stock (or other securities) subject to
the foregoing restriction until the end of such one hundred eighty (180) day (or
other) period. Each Holder agrees to execute a market standoff agreement with
said underwriters in customary form consistent with the provisions of this
Section 2.10.

2.11 Transfer or Assignment of Registration Rights. The rights to cause the
Company to register securities granted to a Holder by the Company under this
Section 2 may be transferred or assigned by a Holder to a transferee or
assignee; provided that (i) such transfer or assignment of Registrable
Securities is effected in accordance with the terms of Section 2.8 and
applicable securities laws, (ii) the Company is given written notice prior to
said transfer or assignment, stating the name and address of the transferee or
assignee and identifying the securities with respect to which such registration
rights are intended to be transferred or assigned, (iii) the transferee or
assignee of such rights assumes in writing the obligations of such Holder under
this Agreement, including, without limitation, the obligations set forth in
Section 2.10, and (iv) such transferee or assignee acquires at least 500,000
shares (as appropriately adjusted for stock splits, stock dividends, reverse
stock splits, recapitalizations and similar events) of Registrable Securities
held by such Holder. Notwithstanding the foregoing, transfers or assignments of
Registrable Securities by a Holder to any of such Holder’s partners, members or
other equity owners or to an Affiliated Fund are permissible without regard to
the minimum shareholding percentage set forth in this Section 2.11.

2.12 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of
Holders holding at least sixty percent (60%) of the Registrable Securities,
enter into any agreement with any holder or prospective holder of any securities
of the Company giving such holder or prospective holder any registration rights
the terms of which are pari passu or senior to the registration rights granted
to the Holders hereunder.

SECTION 3

MISCELLANEOUS

3.1 Amendment. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by the Company and the
Holders holding a majority of the Registrable Securities (excluding any of such
shares that have been sold to the public or pursuant to Rule 144). Any such
amendment, waiver, discharge or termination effected in accordance with this
paragraph shall be binding upon each Holder and each future holder of all such
securities of Holder. Each Holder acknowledges that by the operation of this
paragraph, the holders of a majority of the Registrable Securities (excluding
any of such shares that have been sold to the public or pursuant to Rule 144)
will have the right and power to diminish or eliminate all rights of such Holder
under this Agreement.

 

-14-



--------------------------------------------------------------------------------

3.2 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail (if to an Investor
or Holder) or otherwise delivered by hand, messenger or courier service
addressed:

(a) if to an Investor, to the Investor’s address, facsimile number or electronic
mail address as shown in the Company’s records, as may be updated in accordance
with the provisions hereof;

(b) if to any Holder, to such address, facsimile number or electronic mail
address as shown in the Company’s records, or, until any such Holder so
furnishes an address, facsimile number or electronic mail address to the
Company, then to the address of the last holder of such shares for which the
Company has contact information in its records; or

(c) if to the Company, to the attention of Leslie J. Weiss, Barnes & Thornburg
LLP, One North Wacker Drive, Suite 4400 Chicago, IL 60606, or at such other
current address as the Company shall have furnished to the Investors or Holders.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day.

3.3 Governing Law. This Agreement shall be governed by and be construed in
accordance with the laws of the State of Delaware. In the event of litigation
arising out of or in relation to this Agreement or the interpretation thereof,
the unsuccessful party with respect to such litigation shall pay the legal fees
and disbursements (and all applicable taxes thereon) of the prevailing party on
a solicitor and own client basis.

3.4 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by any Investor without the prior written consent of the Company.
Any attempt by an Investor without such permission to assign, transfer, delegate
or sublicense any rights, duties or obligations that arise under this Agreement
shall be void. Subject to the foregoing and except as otherwise provided herein,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

3.5 Entire Agreement. This Agreement and the exhibits hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof. No party hereto shall be liable or bound to any other party in
any manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein.

 

-15-



--------------------------------------------------------------------------------

3.6 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

3.7 Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

3.8 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

3.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties that execute such
counterparts, and all of which together shall constitute one instrument.

3.10 Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

3.11 Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

 

-16-



--------------------------------------------------------------------------------

3.12 Aggregation of Stock. All securities held or acquired by affiliated
entities (including affiliated venture capital funds) or persons shall be
aggregated together for purposes of determining the availability of any rights
under this Agreement.

(signature page follows)

 

-17-



--------------------------------------------------------------------------------

The parties are signing this Registration Rights Agreement as of the date stated
in the introductory clause.

 

API TECHNOLOGIES CORP. By:  

/s/ Jonathan Pollack

Name:  

Jonathan Pollack

Title:  

Executive Vice President

(Signature page to Registration Rights Agreement)



--------------------------------------------------------------------------------

The parties are signing this Registration Rights Agreement as of the date stated
in the introductory clause.

 

VINTAGE ALBANY ACQUISITION, LLC By:   Vintage Albany Partners, LP, its sole
member By:   Vintage Albany Partners GP, LLC, its general partner By:  

/s/ Brian R. Kahn

Name:   Brian R. Kahn Title:   Manager